 In the Matter of THE TEXAS COMPANY, MARINE DIVISIONandNATIONAL MARITIME UNION, PORT ARTHUR BRANCHCase No. C-12 6ORDER VACATING ORDER, AND DIRECTING REARGU-MENT 'BEFORE THE NATIONAL LABOR RELATIONSBOARDJune 28, 1941The Board having issued its Decision and Order herein on Jan-uary 24, 194051 and, thereafter, the Texas Company having fileda petition in the United States Circuit Court of Appeals for the NinthCircuit to review and set aside the aforesaid Order, and the Courthaving duly considered the matter, and on May 23, 1941, entered itsdecree setting aside the aforesaid Order-as to Clarence Buckless andremanding the proceeding to the Board for reconsideration, and theBoard having duly considered the matter,"IT IS HEREBY ORDERED that the Order of the National Labor Rela-tions Board issued herein on January 24, 1940, with the exceptionof paragraph 2 (a) thereof, be, and it hereby. is, vacated and setaside; andIT IS FURTHER ORDERED that a hearing be held before the NationalLabor Relations Board on Thursday, July 17, 1941, at 10:30 a. m.E. S. T.,, in Room 326, Shoreham Building, Fifteenth and H Streets,N. "W., Washington, D. C., for the purpose of reargument and recon-sideration in accordance with the opinion of the United StatesCircuit Court of Appeals dated May 23, 1941.119 N. L. R. B. 835.33 N. L. R. B., No. 12.58